Citation Nr: 0520356	
Decision Date: 07/28/05    Archive Date: 08/08/05	

DOCKET NO.  00-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 14 to 
August 28, 1987, from March 17 to July 2, 1988, and from 
March 7 to November 15, 1989.

This case comes before Board of Veterans' Appeals (Board) on 
appeal of a February 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In a VA Form 9 dated in August 2000, the veteran indicated 
that he had read the enclosed Statement of the Case, and only 
wished to appeal the issue of service connection for a 
bipolar disorder.  Accordingly, the issue of service 
connection for an explosive personality disorder, which was 
formerly on appeal, is no longer before the Board.


FINDING OF FACT

An acquired psychiatric disorder, to include a bipolar 
disorder, is not shown to have been present in service, or 
for many years thereafter.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a bipolar 
disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002)] 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant prior to initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini supra.

In the present case, in correspondence of February 2003, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or submit any additional 
evidence that he wished to have considered.  Additionally, a 
letter dated in August 2004 advised the veteran regarding the 
inability to obtain some of his service medical records.  

The veteran and his representative were also provided with a 
Statement of the Case and a Supplemental Statement of the 
Case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claim, and the 
requirement to submit evidence establishing a nexus between 
the veteran's current psychiatric disability and some 
incident or incidents of his period of active military 
service.  In point of fact, all of the aforementioned 
documents informed the veteran of the evidence that he was 
responsible for submitting, and what evidence the VA would 
obtain in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of 
available service medical and personnel records and post-
service medical records.  

The Board notes that the majority of the veteran's service 
medical records are unavailable.  However, the RO made 
numerous attempts to obtain records vital to the veteran's 
claim.  To that end, the RO, on multiple occasions, attempted 
to obtain from the National Personnel Records Center the 
veteran's missing service medical records, and any other 
military data supportive of his claim.  Notwithstanding those 
efforts, it was ultimately determined that the veteran's 
service records were unavailable, and that any further 
attempt to obtain those records would be "futile."  38 C.F.R. 
§ 3.159(c)(2).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claim, and of the evidence necessary to 
complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issue on appeal.


Factual Background

In a DD Form 214 reflecting the veteran's service from 
August 14 to August 28, 1987, it was noted that the veteran 
was undergoing an uncharacterized entry level separation for 
"medical (various)" reasons.

In a DD Form 214 reflecting the veteran's service from 
March 7 to November 15, 1989, it was noted that the veteran 
was being discharged from service for a "personality 
disorder."

VA outpatient treatment records covering the period from 
March 1998 to February 1999 show treatment during that time 
for various psychiatric problems, including a bipolar 
disorder.  In an entry of mid-March 1998, the veteran gave a 
long history of explosive outbursts marked by throwing 
things, fights, et cetera.  Additionally noted were episodes 
of elevated mood, with racing thoughts and pressured speech, 
accompanied by a decreased need for sleep and spending 
binges.  No true episodes of maniac depressive disorder were 
reported.  However, the veteran would, on occasion, become 
"blue" and irritable.  When questioned, the veteran denied 
any medical problems, though he did note that he had been 
discharged from the Army following a fight with a diagnosis 
of "personality disorder."

On mental status examination, the veteran showed poor eye 
contact.  His speech was both articulate and logical, and he 
denied both suicidal and homicidal ideation.  At the time of 
evaluation, the veteran was alert and well-oriented.  The 
pertinent diagnosis was bipolar disorder, rule out 
intermittent explosive disorder.

Received in June 2000 were VA records covering the period 
from March 1998 to June 2000, showing treatment during that 
time for various psychiatric problems. A VA record of 
hospitalization dated in July 1999 reveals that the veteran 
was hospitalized at that time for an acute exacerbation of 
bipolar I disorder.  At the time of admission, the veteran 
gave a history of bipolar disorder, with accompanying violent 
behavior.  Also noted was a question of temporal lobe 
epilepsy.  Apparently, approximately 4 weeks prior to 
admission, the veteran had been feeling "on top of the 
world," and discontinued his medications.  Over the following 
4 weeks, the veteran became agitated, requiring less sleep, 
and spending money indiscriminately.  Also noted were 
frequent episodes of anger, with a desire to acquire a 
relative's gun, and harm either himself or his ex-wife.

When questioned regarding his past psychiatric history, the 
veteran stated that he had received treatment for bipolar 
disorder for the past 1 and 1/2 years.  Additionally noted 
was a history of violent outbursts in connection with his 
bipolar disorder.  According to the veteran, he had first 
been treated by the VA in April 1998.

On mental status examination, the veteran showed good eye 
contact.  He was not withdrawn, and there was no evidence of 
hyperactivity or agitation.  At the time of evaluation, the 
veteran displayed normal motor activity.  There were no 
perceptual abnormalities, nor was there any evidence of 
hallucinations.  As regards the veteran's cognitive function, 
he was described as well oriented.  There was no evidence of 
any memory impairment, or any difficulty with concentration.  
The veteran's judgment and intellectual functioning were not 
impaired, and there were no abnormalities in his thought 
pattern.  Nor was there any evidence of altered verbal 
productivity.  At the time of examination, the veteran 
exhibited no formal thought disorder.  His thought content 
was normal, and there were no obsessions, or feelings of 
inadequacy, worthlessness, or hopelessness.  No delusions 
were in evidence, though the veteran reported that he was sad 
and depressed.  According to the veteran, his appetite was 
decreased, and he was unable to sleep.  Throughout the course 
of the psychiatric interview, the veteran was "teary," in 
particular, when discussing his inability to work and violent 
outbursts.  The pertinent diagnosis noted was bipolar 
disorder, rule out seizure disorder.

During the course of VA outpatient treatment in March 2000, 
the veteran complained of poor sleep.  When further 
questioned, the veteran denied any grandiosity, pressured 
speech, flight of ideas, or physically hazardous behavior.  
On mental status examination, the veteran was alert and 
cooperative.  His mood was "OK," though his affect was 
somewhat anxious.  Motor behavior showed no evidence of 
agitation, and the veteran's thought processes were linear.  
Both judgment and insight were described as fair.  The 
pertinent diagnosis was impulse control disorder, rule out 
bipolar I (disorder).

In correspondence of July 2001, the veteran's private 
physician wrote that he had been treating the veteran since 
June 14, 2001, and had diagnosed him with bipolar disorder, 
mixed type, with psychotic features.  According to the 
veteran's physician, at the time he was discharged from 
active service in 1989, "he probably had this condition and 
may have been misdiagnosed."

Received in October 2001 were records of the Social Security 
Administration covering the period from March to October 
1998, showing treatment during that time for various 
psychiatric problems.  Following a private psychological 
evaluation in September 1998, the examiner stated that he 
concurred with the opinion of the veteran's treating 
psychiatrist that the veteran suffered from a bipolar 
illness, as well as apparent seizures.  Additionally noted 
was that the veteran met the criteria for an explosive 
personality disorder.

VA outpatient treatment records covering the period from 
August 2000 to November 2002 show treatment during that time 
for the veteran's various psychiatric problems.

In a memorandum of August 2004, a VA Military Records 
Specialist indicated that all procedures necessary to obtain 
the veteran's service records had been followed, and that 
evidence of both written and telephonic efforts to obtain 
those records were in the veteran's claims folder.  The 
Military Records Specialist further indicated that all 
efforts to obtain the veteran's military information had been 
exhausted, and that subsequent attempts would be futile.  
Based on all attempts to obtain the veteran's service medical 
records, it was the determination of the Military Records 
Specialist that the veteran's service records were 
"unavailable for review."


Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, and, in particular, a bipolar 
disorder.  In pertinent part, it is contended that, while in 
service, the veteran, in fact, suffered from a bipolar 
disorder, and not a personality disorder, as noted on the 
veteran's DD Form 214.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Moreover, where 
a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In the present case, it appears that many of the veteran's 
service medical records are unavailable.  What few records 
are available show no evidence of an acquired psychiatric 
disorder, or of a bipolar disorder.  While a DD Form 214 
covering the veteran's period of service from March 7 to 
November 15, 1989 listed as a reason for separation the 
phrase "personality disorder," this is not a disease or 
disability for which service connection might appropriately 
be granted under the applicable law and regulations.  See 
38 C.F.R. § 3.303(c) (2004).  The earliest clinical 
indication of the presence of an acquired psychiatric 
disorder for which service connection might be granted is 
revealed by VA outpatient treatment records dated in 1998, 
almost 10 years following the veteran's discharge from 
service, at which time he received treatment for what was 
described at that time as a bipolar disorder and/or explosive 
personality disorder.  Significantly, during the course of 
the veteran's treatment in 1998, his psychiatric disorder was 
never attributed to an incident or incidents of his active 
service.

The Board acknowledges that, in correspondence of July 2001, 
the veteran's private physician indicated that he had been 
treating the veteran for a mixed type, bipolar disorder with 
psychotic features which, in his opinion, had "probably" been 
present since the time of the veteran's discharge, having 
been "misdiagnosed" at that time.  However, that same 
physician stated that he first saw the veteran no earlier 
than June 2001, fully 12 years following the veteran's 
discharge from service.  Moreover, there is no indication 
that, at the time of the aforementioned statement, the 
veteran's private physician had access to either his service 
medical or administrative records.  Moreover, this opinion is 
purely speculative, and provides no explanation for the 
statements made.  

Under the circumstances, it must be presumed that the 
physician's statement was premised exclusively upon a history 
provided by the veteran, and does not represent a competent 
medical finding.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, is of limited probative 
value); see also Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993).  In this regard, the 
Board notes that during a examination for Social Security, he 
provided a history of being involved in combat in the 
military in Panama and Honduras.  Review of the veteran's DD 
Form 214's, however, reveals that the veteran had no foreign 
or sea service for any of his periods of service.  Thus, the 
veteran's credibility when describing military events to 
physicians is questionable. 

In addition, although the private physician indicated that 
the veteran "may" have been misdiagnosed, the competent 
medical evidence notes the veteran has often been diagnosed 
with explosive personality disorder in addition to his 
bipolar disorder.  This further undermines the speculative 
statement that a "misdiagnosis" possibly occurred in 
service.  

The Board has taken into consideration the veteran's 
arguments regarding the origin of his current psychiatric 
disability.  However, following a full review of the 
pertinent evidence of record, the Board is unable to 
reasonably associate the veteran's current bipolar disorder, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Accordingly, service connection 
must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for an acquired psychiatric disorder, to 
include a bipolar disorder, is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


